Citation Nr: 0606514	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  97-18 071	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo secondary 
to hearing loss. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in August 2003, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The weight of the reliable medical evidence is against a 
conclusion that the veteran has a current disability due to 
vertigo that is etiologically related to hearing loss, to 
include by way of aggravation. 

2.  The veteran's DD Form 214 reflects evidence that the 
veteran was exposed to combat during his service in the 
Republic of Vietnam.  

3.  The weight of the reliable evidence is against a 
conclusion that the veteran has PTSD.   


CONCLUSIONS OF LAW

1.  A current disability due to vertigo is not proximately 
due to or the result of service-connected hearing loss.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In December 2001, March 2004 and January 2005 letters, the RO 
informed the veteran of the provisions of the VCAA.  More 
specifically, these letters notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to theses 
claims.  Further, VA notified the veteran of his opportunity 
to submit additional evidence to support his claims, as he 
was told in the January 2005 letter to provide any pertinent  
evidence he had in his possession pertaining to his claims.  
Thus, he may be considered to have been advised of his duty 
to submit all pertinent evidence in his possession or notify 
VA of any missing evidence.  

In addition, the RO issued detailed May 1997 and August 2000 
statements of the case (SOCs) and multiple supplemental 
statement of the case (SSOCs), in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claims, and that the SOCs and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection for 
vertigo as secondary to bilateral hearing loss and service 
connection for PTSD.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions  
Further, the claims file reflects that the May 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters informing him of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the May 2005 SSOC.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the VA 
examinations and medical opinions requested by the Board in 
its January 2003 memorandum have been obtained and reviewed 
by the RO.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Vertigo 

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The veteran does not claim, and the record does not reflect, 
that vertigo was present in service or is otherwise related 
to active service, so as to warrant service connection for 
vertigo on a "direct" basis under 38 U.S.C.A. § 1110 (West 
2001); 38 C.F.R. § 3.303 (2005).  Instead, the veteran claims 
that service connection for vertigo is warranted on a 
"secondary" basis, as due to service connected hearing 
loss, under 38 C.F.R. § 3.310.  

Review of the record reveals, as requested by the Board in 
its January 2003 memorandum, includes an April 2003 VA 
examination to determine whether there was an etiologic 
relationship between vertigo and the service connected 
hearing loss.  The physician who conducted this examination 
indicated that he had reviewed the claims file prior to the 
examination.  Following an examination of the veteran, the 
diagnoses included "recurrent dizziness and giddiness, 
secondary to possible central vestibular evolvement" by 
electronystagmography (ENG).  With regard to the etiology of 
this condition, the VA physician stated as follows.  

This condition is not related to [the 
veteran's] service connected hearing loss 
or tinnitus.  It is not influenced, 
ther[e]fore, not aggravated by hearing 
loss or tinnitus. 

Reports from April 2004 VA outpatient treatment, to include 
audiometric testing, again resulted in a conclusion by the 
examiner that the veteran had recurrent dizziness and vertigo 
secondary to possible central vestibular evolvement, and that 
the condition was not related to his service-connected 
hearing loss or tinnitus and was not likely to have been 
aggravated by hearing loss or tinnitus.  The record also 
reflects a March 2004 statement from a private physician who 
listed several conditions for which he had treated the 
veteran since March 2004.  One of the conditions he listed 
was "[c]hronic vertigo due to ear damage due to Vietnam 
War."  

Applying the pertinent legal criteria to the facts as set 
forth above, the Board notes initially that the adjudication 
of the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
In the instant case, the conclusion by the VA examiner in 
April 2003 that there was no relationship between vertigo and 
the service-connected hearing loss, unlike that rendered by 
the private physician in March 2004, was based on a review of 
the claims folder and supported by specific clinical findings 
and a fully explained rationale.  As such, and under the 
authority set forth above, the Board finds the April 2003 
opinion to be of greater probative value than the March 2004 
private opinion.  Furthermore, an April 2004 outpatient 
treatment report suggests that the vertigo is due to another 
physical problem and not the service-connected hearing loss.  
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he has vertigo as a result of his service-connected bilateral 
hearing loss.  However, he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  As such, the Board finds that 
the probative value of the positive evidence is outweighed by 
the negative evidence of record, as discussed above.  
Therefore, the claim for service connection for vertigo as 
secondary to bilateral hearing loss must be denied.  Gilbert, 
1 Vet. App. at 49.

B.  Entitlement to Service Connection for PTSD 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

With the above criteria in mind, the relevant contentions and 
facts will be summarized.  The veteran's DD Form 214 reflects 
that the veteran served with the United States Army as an 
infantryman.  His awards and decorations indicate he served 
in the Republic of Vietnam and, as he is in receipt of the 
Combat Infantryman Badge, was exposed to combat.  Given this 
evidence of combat service, and the authority set forth 
above, the occurrence of a stressor alleged by the veteran to 
have occurred as a result of his service in Vietnam will be 
presumed for the purposes of the analysis below.  In this 
regard, the veteran has indicated that he suffers from 
nightmares of his combat experiences in Vietnam, to include 
fear of being killed and witnessing the deaths of fellow 
soldiers and mutilated bodies.  

The occurrence of a stressor being conceded for the purposes 
of the analysis below, the question the Board will address 
next is whether the presumed stressor has resulted in a 
diagnosis of PTSD as defined by "DSM-IV" (American 
Psychiatric Association 's Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition).  See 
38 C.F.R. §§ 3.304(f), 4.125.  In this regard, while the 
record reveals some diagnoses of PTSD by private examiners, 
VA examinations conducted in September 1994, October 1997, 
and June 2004 specially scheduled to determine if the veteran 
has PTSD all resulted in a conclusion that the criteria for 
this diagnosis were not met.  In this regard, the September 
1994 VA psychiatric examination, conducted by a board of 
three examiners who reviewed the claims file prior to 
examining the veteran, resulted in the observation that when 
talking about memories of stressors, the veteran was vague 
and superficial, and did not bring up any specific events 
related to his combat in Vietnam.  Following the examination, 
the conclusion was as that there was no Axis I diagnosis and 
as follows:   

It is the unanimous opinion of this board 
that the patient has multiple complaints 
but his affect and the whole mental 
status do not really correspond to his 
complaints.  There is no criteria for a 
post-traumatic stress disorder diagnosis.   

Reports from the October 1997 VA examination, conducted by a 
board of two psychiatrists, reflect that the claims file was 
reviewed prior to their examination.  In discussing the 
pertinent clinical history, reference was made to clinical 
records submitted by the veteran from a private psychiatrist.  
These records in pertinent part reflected a diagnosis for the 
veteran of PTSD.  At the time of the October 1997 
examination, the veteran described having nightmares about 
his experiences in Vietnam, but he again did not describe any 
specific incidents associated with his service in Vietnam.  
He did refer to an incident that occurred in "1993" with a 
major who was illegally trying to steal sand from a protected 
place which triggered a strong psychiatric reaction.  As 
result, his physician recommend that he contact the State 
Insurance Fund due to the emotional symptoms which had 
developed after this encounter.  Following the review of the 
clinical evidence and examination of the veteran, the VA 
psychiatrists concluded as follows:  

The working history of this veteran and 
his overall longitudinal history does not 
support the fact that the combat 
experiences in Vietnam influenced or 
affected significantly his ability to 
maintain a job, to maintain his marriage 
and to relate to others . . .[T]he event 
that provoked or apparently precipitated 
his going into psychiatric treatment was 
not at all related to any of these 
multiple experiences that he refers to 
have had during combat duty, but it was 
related to a work situation.  It is 
therefore our final conclusion that [the] 
veteran's [n]eurospsychiatric condition 
is not related to his military service . 
. .  

The final diagnosis on Axis I was dysthymia. 

The additional evidence includes reports from a January 2000 
VA psychological evaluation of the veteran which resulted in 
the conclusion that the veteran exhibited "signs of a Major 
Depression with what appear to be signs of a PTSD."  
However, with regard to PTSD, the examiner stated that this 
diagnosis could not be "confirmed" due to "personality 
profile invalidation."  Additional records include a private 
clinical report dated in December 2001 reflecting the medical 
opinion that the veteran had PTSD as a result of his combat 
experiences in Vietnam. 

In June 2003, the veteran was afforded another VA 
examination, as requested by the Board in its January 2002 
memorandum, to determine if he had PTSD.  This examination 
was conducted by a board of two VA psychiatrists who 
indicated that the claims file, including the veteran's DD 
Form 214, had been reviewed prior to the examination.  Again, 
the examiners noted that in describing traumatic events he 
suffered from during his service in Vietnam, "[h]e never 
experienced a specific event and he cannot specify traumatic 
stressors where he felt that his life was completely in 
danger and his response was with extreme horror or terror."  
With regard to asserted in-service stressors, the examiners 
noted that the veteran "just gives details about different 
episodes where he was exposed to dead bodies, in different 
episodes of fights with other soldiers."  However, it was 
reported that he "continued working without major problems, 
and he never paralyzed."  When asked about specifics 
stressors that he remembered that caused him to respond with 
horror or avoidance secondary to such memories, the veteran 
could not mention a specific event.  Following the 
examination, the conclusion by the board of two psychiatrists 
was as follows:    

In our assessment of PTSD diagnosis as 
per DSM-IV criteria, this patient does 
not fulfill criteria for a diagnosis of 
PTSD because the long working history of 
this veteran and the overall longitudinal 
history and how he managed the combat 
experiences in Vietnam, did not influence 
or affected [sic] significantly his 
ability to maintain a job or to maintain 
his marriage or to relate with others . . 
. With this patient, we understand that 
the symptoms that he presents are not 
compatible with [PTSD] because although 
he says he had some symptoms, they never 
impaired his functioning during his 
combat time [or] after.  After combat, he 
continued working without any problems 
and although he has been treated [by 
psychiatrists], what we see is that the 
symptoms have been more of the affective 
area, mostly in the depressive range of 
symptoms.  

The diagnoses on Axis I following the examination were major 
depressive disorder and dysthymic disorder.  In summary, the 
examiner stated in pertinent part:  

[The veteran] does not fulfill criteria 
for PTSD; evidenced by old record, 
present treatment and present history.  
His present neuropsychiatric condition is 
not related or secondary to the events he 
experienced in combat or his military 
service. 

Additional evidence includes private treatment reports dated 
in March 2004 reflecting diagnoses of PTSD felt by the 
examiners to be due to the veteran's Vietnam War experiences. 

Applying the pertinet legal criteria to the facts summarized 
above, as discussed in the previous section, the Board has 
the authority to favor one medical opinion over another.  See 
Cathell, Owens, supra.  In this case, the Board is faced with 
three opinions following VA examinations, that included a 
thorough review and discussion of the clinical history, which 
included some private diagnoses of PTSD, and a detailed 
explantation for each conclusion rendered.  In contrast, the 
private diagnoses of PTSD are not supported by such detailed 
discussions of the clinical history and contain virtually no 
rationale for the opinions reached.  In short, any reasonable 
analysis of the medical opinions of record as to whether the 
veteran has PTSD would result in the conclusion that the VA 
opinions are more thoroughly supported than the private 
opinions of record.  As such, the Board finds the negative 
opinions as to whether the criteria for a diagnosis of PTSD 
under DSM IV have been met to be of greater probative value 
than the largely unsubstantiated private opinions in this 
regard.  See Prejean, supra.  
As to whether the veteran has another diagnosis on Axis I 
that is etiologically related to the veteran's combat duty, 
the opinions following both the October 1997 and June 2003 VA 
examinations were that the veteran's psychiatric disorders 
diagnosed on Axis I at the time of each examination were not 
related to service.  These opinions with regard to the 
etiology of diagnoses other than PTSD have not been directly 
or persuasively refuted by any competent clinical evidence or 
opinion.  With regard to the veteran's contentions asserting 
that he suffers from PTSD as a result of service, he is again 
noted to not be competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  Thus, while the Board commends the veteran 
for his valorous service, the Board simply finds that the 
probative value of the positive evidence is outweighed by the 
negative evidence of record, in particular the negative 
opinions following the three VA examinations as set forth 
above.  As such, the claim must be denied.  Gilbert, 1 Vet. 
App. at 49.
 

ORDER

Entitlement to service connection for vertigo secondary to 
hearing loss is denied. 

Entitlement to service connection for PTSD is denied.   



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


